Citation Nr: 1710679	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

2.  Entitlement to an initial disability rating in excess of 20 percent for right knee meniscal disability, to include whether a compensable rating is warranted prior to September 1, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which increased the rating for the right knee disability, characterized as a history of painful right knee with history suggestive of meniscal injury, to 10 percent effective June 23, 2008, the date of the claim for increase.  In an April 2015 rating decision, the RO granted a separate 20 percent disability rating for right knee meniscal disability effective September 1, 2010.  

The Board remanded this case for further development in November 2014 and, in a May 2016 decision, denied the Veteran's claims.  Thereafter, he appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Veteran, through his attorney, and the Secretary of VA entered into a Joint Motion for Remand (JMR).  In an Order issued the same month, the Court granted the JMR, vacated the May 2016 Board decision, and remanded the matter to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Per a January 2017 JMR, the parties agreed that the Board erred in relying upon an inadequate April 2015 VA examination in its decision.  Specifically, the examination was inadequate in failing to provide specific findings relative to additional functional loss during flare-ups or due to weakness, fatigability, incoordination, or pain on movement of a joint, consistent with DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) and Mitchell v. Shinseki, 25 Vet. App. 268, 271 (1998).  The April 2015 VA examiner stated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during flare-ups.  The VA examiner also indicated that it would be mere speculation to state whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time or during flare-ups.  However, the VA examiner did not provide adequate rationale for his inability to provide an opinion on additional functional loss.  In a February 2017 statement, the Veteran reported that he has functional loss with flare-ups, and that repetition causes further impairment.  Remand is appropriate in order to obtain a new examination to assess the current severity of the Veteran's right knee disability, including adequately addressing the DeLuca factors.

As noted above, during the pendency of this appeal, the Veteran was granted a separate 20 percent rating for right knee meniscal disability under Diagnostic Code 5258 (dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint), effective September 1, 2010.  As suggested by the January 2017 JMR, the propriety of that initial rating and assigned effective date remains at issue, and must be adjudicated with the pending right knee increased rating claim.  

Finally, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from April 2013 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claim.

2.  Obtain any additional VA treatment records, including those dated from April 2013 to the present.

3.  After associating any outstanding records with the claims file, schedule the Veteran for the appropriate VA orthopedic examination in order to assist in determining the current level of severity of the Veteran's service-connected right knee disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

The VA examiner should report the extent of the right knee disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.
The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

In addition to range of motion testing, the VA examiner should indicate whether the Veteran has either instability or recurrent subluxation of the right knee, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The VA examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  The VA examiner should also indicate the effect the knee disability has on the Veteran's current level of occupational impairment.

4.  Then, readjudicate the Veteran's increased rating claims, to include whether an initial rating in excess of 20 percent for right knee meniscal disability is warranted, and whether a compensable rating should be made effective prior to September 1, 2010.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




